Citation Nr: 0801596	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1992 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Detroit, Michigan Regional Office of the Department of 
Veteran Affairs (VA).

In October 2007, the appellant was afforded a hearing before 
the Board.  A transcript of that hearing has been associated 
with the claims file.


FINDING OF FACT

The veteran currently is shown to have a diagnosis of PTSD 
that is causally linked to a stressor event manifested by 
witnessing the devastation caused by raids and engaging 
targets while he was stationed in Saudi Arabia.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of service.  38 
U.S.C.A. §§ 110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

Here, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims have been fulfilled by 
information provided to the veteran in letters from the RO 
dated in January 2005 and September 2006.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that there is a procedural deficiency.  The 
record reveals that the veteran receives disability benefits 
for PTSD and anxiety from the Social Security Administration 
(SSA), as indicated by the May 2006 lay statement, yet the 
claims file is devoid of these records.  Given the Board's 
determination in this case, however, this procedural 
deficiency will not prejudice the veteran.  Rather, remanding 
this case back to the RO for further development would be an 
essentially redundant exercise and would result only in an 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA medical records.  These records include a July 2005 
VA examination and outpatient treatment records from VA 
Medical Center Saginaw, Michigan dated from April 1997 to 
July 2005.  Moreover, there are indications that the PTSD 
diagnosis followed reports from the veteran of exposure to 
the devastation of artillery raids (i.e. bodies, gunfire, and 
explosions) while in service, as indicated by the October 
2007 hearing transcript and the psychiatric evaluation.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded Operations Desert Storm Shield and Desert Storm 
medals but not such combat-related citations as the Purple 
Heart Medal or the Combat Ribbon, as indicated by his DD-214 
Form. 

Additionally, the veteran's military records indicate that 
his principal in-service duties included working as a cannon 
crewmember and that he participated in the Defense of Saudi 
Arabia and Liberation and Defense of Kuwait Campaigns, which 
would not, in and of themselves, suggest combat.  Moreover, 
the veteran's service medical records do not suggest any 
wounds attributable to combat. 

In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors. 

In this regard, the Board observes that the veteran has 
reported several stressful in-service events related to his 
service in Operations Desert Storm Shield and Desert Storm.  
In VA Form 21-4138 dated September 2005, the veteran stated 
that he was stationed with A 5/18 F.A. B.N. 18th Airborne 
Corp. Artillery, where he was exposed to potential scud 
attacks and mine field dangers.  He stated that his unit's 
mission was to give artillery support to the infantry and 
tank units.  He stated that the sight of the devastation, 
(i.e. bodies of Iraqi soldiers), caused nightmares and panic 
attacks."

In his December 2004 claim, the veteran stated that he "saw 
a lot of dead Iraqi soldiers," that his unit had "numerous 
scud alerts," and were "under chemical attacks.

In an October 2007 hearing, the veteran testified that he was 
assigned to Saudi Arabia where is job consisted of motor 
transport and radio operation and watch.  He stated that he 
followed the artillery unit on multiple raids and that he was 
one of the front vehicles that followed in the wake of the 
Abrahms tank units, infantry 82nd, Airborne.  He stated that 
he has nightmares as a result of the devastation caused by 
the raids.  Namely, that he can "see shapes of people, of 
bodies," "smell fires," "see smoke and the flashes."

As to the veteran's report of serving in a unit in Saudi 
Arabia and witnessing the devastation caused by raids, the 
veteran submitted a chronology of artillery troop movements 
from August 1990 to April 1991 for corroboration.   

The chronology reported that the 5/18 FA engaged various 
targets, and conducted firing raids from February 16, 1991 to 
February 27, 1991.  Also, on February 27, 1991 5-18 FA 
captured an enemy prisoner of war.

The veteran's service personnel records show that he was in 
Saudi Arabia from April 1990 to March 1991.  He was assigned 
to units associated with 18 RFA 05 Btry A 8in SP.  His record 
also reflects that he participated in the Defense of Saudi 
Arabia and Liberation and Defense of Kuwait Campaigns.  His 
record also stated "Duty in Imminent Danger Pay Area."  
Therefore, the Board will take judicial notice that the 
veteran's unit engaged targets and staged raids in February 
1991 in Saudi Arabia. 

Given that the Department of the Army's report corroborates 
some of the veteran's claimed stressors, the Board finds that 
it is shown that the veteran was associated with his unit in 
Saudi Arabia when targets were engaged and raids were staged 
in February 1991. 

As with Pentecost, the veteran's unit records constitute 
independent descriptions of firing raids conducted by the 
veteran's unit when he was stationed in Saudi Arabia, thus 
corroborating his claim of having witnessing the devastation 
caused by firing raids and engaging targets (despite the fact 
that the records do not specifically identify the veteran as 
being present during the attacks).  Pentecost v. Principi, 16 
Vet. App. at 124.   

In light of the Court's ruling in Pentecost and after 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is in favor of the claim.  

Given the veteran's PTSD diagnosis, his reports of witnessing 
devastation as a result of raids and engaging targets, and 
the service department records corroborating such conduct, 
the Board finds that the criteria for service connection for 
PTSD-namely a diagnosis based upon (a) corroborated 
stressor(s)-has been met in this case.  The claim is thus 
granted in full. 


ORDER

Service connection for PTSD is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


